t c memo united_states tax_court ronald e boyer petitioner v commissioner of internal revenue respondent docket no 8241-02l filed date ronald e boyer pro_se jason w anderson for respondent memorandum opinion kroupa judge petitioner filed his petition under sec_6330 d seeking review of respondent’s determination to proceed with a proposed levy to collect petitioner’s and unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure and all dollar amounts are rounded to the nearest dollar federal_income_tax liabilities the sole issue for decision is whether respondent’s determination to proceed with the proposed collection activity is an abuse_of_discretion we hold it is not this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulation of facts the supplemental stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in watseka illinois at the time he filed the petition in this case background petitioner and his wife tilda boyer2 collectively the boyers filed an untimely joint federal_income_tax return for on date the return on the basis of the return respondent assessed dollar_figure in income_tax dollar_figure as an addition_to_tax for failure to pay estimated_tax under sec_6654 dollar_figure as an addition_to_tax for failure_to_file the return timely under sec_6651 dollar_figure as an addition_to_tax for failure to pay timely the amount shown as tax on the return under sec_6651 plus interest the tax_liability on date respondent filed a notice_of_federal_tax_lien tax_lien notice regarding the tax_liability tilda boyer did not join with her husband in filing the petition and therefore is not a petitioner in this case on or about date the boyers entered into an installment_agreement to pay the tax_liability the installment_agreement the boyers made payments pursuant to the installment_agreement for almost years the boyers stopped making payments in default of the installment_agreement on date the boyers filed an untimely joint federal_income_tax return for on date the return on the basis of the return respondent assessed dollar_figure in income_tax dollar_figure as an addition_to_tax for failure to pay estimated_tax under sec_6654 dollar_figure as an addition_to_tax for failure to pay timely the amount shown as tax on the return under sec_6651 plus interest the tax_liability respondent filed a tax_lien notice regarding the tax_liability on date and almost years thereafter the boyers entered into an installment_agreement to pay the tax_liability the installment_agreement the boyers made payments pursuant to the installment_agreement for years but stopped making payment in default of the installment_agreement on date respondent failed to refile a tax_lien notice as required by sec_6323 regarding the liability on date the boyers signed a form_900 tax_collection_waiver relating to the and tax_liabilities the waiver extended the statutory period to collect the boyers’ tax_liabilities for both years until date on date respondent inadvertently and erroneously released the federal_tax_lien relating to the tax_liability respondent released the lien by filing a form z certificate of release of federal_tax_lien rftl with the office of the county clerk and recorder iroquois county watseka illinois the rftl stated in part that the requirements of sec_6325 have been satisfied for the taxes and for all statutory additions therefore the lien provided by code sec_6321 for these taxes and additions has been released after the rftl was filed the boyers continued to make payments under the installment_agreement specifically the boyers made installment payments on may and date the boyers also made installment payments under the installment_agreement after the rftl was filed given that the waiver was signed before date the internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_764 provides that the expiration of the statutory period unless suspended would occur on date rather than date nevertheless because the boyers timely requested a sec_6330 hearing before date the statutory period for collection of the boyers’ and tax_liabilities has been suspended until the final resolution of these collection issues see sec_6330 in any event while the boyers raised the expiration of the collection_period in the sec_6330 hearing petitioner did not raise it in any pleadings filed with this court accordingly it is deemed conceded see rule b on date respondent sent the boyers a notice_of_intent_to_levy under sec_6331 relating to their unpaid and tax_liabilities the boyers timely filed form request for a collection_due_process_hearing in their request the boyers raised two issues first the boyers contended that they had no outstanding tax_liability for or because the rftl showed that their outstanding tax_liability was either paid or made unenforceable second the boyers contended that the statutory period for collection had expired for both the and tax_liabilities the boyers did not raise any spousal defenses or offer collection alternatives an appeals officer wrote a letter to the boyers dated date and explained that although the transcripts of their account showed that the lien for was released as reflected by the rftl the lien for was released prematurely the appeals officer further explained that the liability remained due and owing because the boyers failed to make all required_payments under the installment_agreement the appeals officer also noted that the rftl related solely to the liability not the liability as with the liability the balance of the liability remained due and owing regarding the boyers’ argument that the collection_period had expired the appeals officer reminded the boyers that they had extended the statutory collection_period until date by signing the form_900 therefore the appeals officer explained the statutory period had not expired the appeals officer informed the boyers by mail on two occasions that they had to contact her if they wished to continue with the appeal process neither of the boyers responded to the appeals officer’s two letters or contacted the appeals officer consequently on date respondent sent the boyers a notice_of_determination concerning collection action s under sec_6320 and or determination notice the determination notice informed the boyers that after considering the facts of their case and their contentions the appeals officer recommended that the proposed levy action be pursued to collect their and tax_liabilities the determination notice also informed the boyers of their right to judicial review of the administrative determination petitioner timely filed his petition with this court discussion the court in collection actions will review a taxpayer’s liability de novo where the underlying tax_liability is at issue a taxpayer’s underlying tax_liability may be at issue if he or she did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 the court will review the commissioner’s administrative determination for abuse_of_discretion with respect to all other issues 114_tc_604 petitioner does not dispute the existence or the amount of the underlying tax_liability accordingly the proper standard for review is whether the appeals officer abused her discretion in determining that respondent could proceed with the proposed levy action petitioner contends that respondent may not proceed with the proposed collection activity because the rftl is tantamount to an admission by respondent that the underlying tax_liability has been fully paid or is unenforceable petitioner also asserts that respondent is equitably estopped from collecting both the and tax_liabilities for the reasons explained we disagree with petitioner and sustain respondent’s determination to proceed with the proposed levy action a effect of filing tax_lien release certificate we first address petitioner’s argument that he has no liability for or because the rftl showed that the tax_lien was extinguished sec_6325 requires the commissioner to issue a certificate of release of any lien when the commissioner finds that the liability for the amount assessed the assessments were based upon the return and return together with all interest is fully satisfied or legally unenforceable sec_6325 provides with certain exceptions that a certificate of tax_lien release is conclusive that the lien upon the property referred to in the certificate is extinguished respondent argues that neither sec_6325 nor the caselaw provides that the filing of a certificate_of_release_of_lien extinguishes the underlying liability we agree it is well settled that although a certificate of tax_lien release is conclusive that the lien is extinguished it is not conclusive that the tax_liability is extinguished see eg angier corp v 50_f2d_887 1st cir sec_6325 in pertinent part provides sec_6325 effect of certificate -- conclusiveness --except as provided in paragraphs and if a certificate is issued pursuant to this section by the secretary and is filed in the same office as the notice of lien to which it relates if such notice of lien has been filed such certificate shall have the following effect a in the case of a certificate of release such certificate shall be conclusive that the lien referred to in such certificate is extinguished revocation of certificate of release or nonattachment --if the secretary determines that a certificate of release or nonattachement of a lien imposed by sec_6321 was issued erroneously or improvidently the secretary may revoke such certificate and reinstate the lien- affg in part and vacating in part 17_bta_1376 24_tc_1021 23_tc_565 affd 231_f2d_8 5th cir foulds v commissioner tcmemo_1989_29 urwyler v united_states aftr 2d ustc par big_number e d cal the plain language of sec_6325 and of the rftl itself clearly shows that the release extinguishes the tax_lien not the tax_liability baker v commissioner supra miller v commissioner supra the underlying tax_liability is not extinguished when a lien is released the underlying tax_liability remains until the tax is paid in full or the statutory in angier corp v 50_f2d_887 1st cir affg in part and vacating in part 17_bta_1376 the applicable statute was sec_613 i r c which provided sec_613 lien for taxes d a certificate of release or of partial discharge issued under this section shall be held conclusive that the lien upon the property covered by the certificate is extinguished in 24_tc_1021 and 23_tc_565 affd 231_f2d_8 5th cir the applicable statute was sec i r c which provided sec effect of certificates of release or partial discharge a certificate of release or of partial discharge issued under this subchapter shall be held conclusive that the lien upon the property covered by the certificate is extinguished period for collection expires sec_301_6325-1 proced admin regs because the tax was not paid in full nor did the statutory period for collection expire petitioner’s and tax_liabilities were not extinguished we also note that sec_6325 by its terms allows the commissioner to revoke a certificate of tax_lien release where as in this case it was issued erroneously or improvidently and to reinstate the lien this provision which allows respondent to reinstate the lien belies petitioner’s argument that the erroneously issued certificate in this case extinguished his liability once and for all b equitable_estoppel argument petitioner next contends that even if the rftl did not extinguish the tax_liability respondent is otherwise equitably estopped from collecting his and tax_liabilities petitioner argues that respondent’s conduct over an extended period of time led petitioner to believe that respondent had stopped collection action and therefore petitioner no longer had any_tax liability for or equitable_estoppel is a judicial doctrine that requires a finding that the taxpayer relied on the government’s representations and suffered a detriment because of that reliance estoppel precludes a party from denying its own representations if those representations induced another to act to his or her detriment 98_tc_695 the court has recognized that estoppel is applied against the commissioner with utmost caution and restraint id 90_tc_684 76_tc_209 affd 810_f2d_209 d c cir 67_tc_612 the taxpayer must establish the following elements before equitable_estoppel will be applied against the commissioner the commissioner knew the facts the commissioner intended that his conduct be acted upon or must have acted so that the taxpayer asserting estoppel had a right to believe it was so intended the taxpayer must have been ignorant of the facts and the taxpayer must have reasonably relied on the commissioner’s conduct to the taxpayer’s substantial injury 857_f2d_1123 7th cir the party claiming estoppel has the burden of demonstrating the elements see 476_us_926 827_f2d_907 3d cir the court_of_appeals for the seventh circuit to which this case is appealable requires a fifth element for equitable_estoppel to apply against the commissioner the fifth element requires the taxpayer asserting estoppel to demonstrate that the commissioner has engaged in affirmative misconduct see 201_f3d_990 7th cir citing edgewater hosp inc v bowen supra pincite9 affirmative misconduct is more than mere negligence it requires an affirmative act to misrepresent or mislead see 955_f2d_1132 7th cir petitioner argues that on the basis of respondent’s conduct respondent should be equitably estopped from collecting the unpaid and tax_liabilities petitioner cites the following conduct respondent filed the rftl to release the federal_tax_lien relating to the tax_liability respondent failed to refile the federal_tax_lien notice relating to the tax_liability and respondent failed to take any collection action for over years after the rftl was filed petitioner asserts that this conduct caused petitioner to believe that he no longer had any_tax liability for and believing that he had no tax_liability gave petitioner a false sense of security and caused him to incur more debt than he otherwise would have incurred petitioner’s equitable_estoppel argument fails for several reasons first petitioner contends that he mistakenly thought that the rftl extinguished not only the tax_lien but the tax_liability as well petitioner misunderstood the effect of the rftl this mistake was not induced by respondent see 23_tc_565 if the taxpayers in fact relied upon such certificates as a discharge of their total_tax liability they did so because of a mistake on their part as to the effect of a predecessor of sec_6325 affd f 2d 5th cir the commissioner is not estopped from acting by a mistake of law of the taxpayer see id furthermore we do not find that petitioner could have reasonably relied upon respondent’s conduct to conclude that the boyers no longer had any_tax liability for either or respondent assessed the liabilities gave notice and made demand for payment entered into agreements with the boyers for payment of the liabilities and requested the boyers to extend the statutory period for collection for both and none of these actions is either individually or collectively consistent with respondent releasing the boyers from their liabilities moreover the rftl relating to the tax_liability was filed only days after the boyers agreed to extend the collection_period for that liability given this short timeframe a prudent person most likely would have contacted respondent to ask why the rftl had been filed and what effect if any filing the rftl had on the underlying tax_liabilities without asking for an explanation or contacting respondent it was unreasonable for the boyers to think that respondent would simply extinguish their tax_liabilities a mere days after the boyers agreed to extend the statutory period in addition the record is void of any persuasive evidence that respondent induced petitioner to take any_action adverse to himself petitioner’s only allegation of detriment --that he suffered a false sense of security that caused him to incur additional debt--is uncorroborated finally we do not find that respondent’s conduct in this case constitutes affirmative misconduct respondent’s only affirmative act was filing the rftl which petitioner has not shown is anything but an inadvertent error further respondent’s failure to refile the tax_lien notice regarding the tax_liability and dilatoriness in pursuing collection actions do not rise to the level of affirmative misconduct we conclude that respondent is not estopped from collecting the boyers’ and tax_liabilities we hold that respondent did not abuse respondent’s discretion in determining to proceed with the collection action of the boyers’ and tax_liabilities we have considered all of petitioner’s contentions arguments and requests to the extent that they are not mentioned herein we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
